United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.R., Appellant
and
DEPARTMENT OF THE ARMY,
Fort Monmouth, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-1405
Issued: December 22, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 5, 2014 appellant, through his attorney, filed a timely appeal from a March 24,
2014 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly terminated appellant’s compensation and medical
benefits effective August 10, 2013.
FACTUAL HISTORY
On December 30, 2010 appellant, then a 37-year-old supply technician, filed a traumatic
injury claim alleging that on December 29, 2010 he bruised his right shoulder when he slipped
on steps. OWCP accepted the claim for a right iliofemoral hip sprain, right rotator cuff
1

5 U.S.C. § 8101 et seq.

syndrome with allied disorders, a sprain of the right shoulder, right upper arm and right rotator
cuff, a sprain of the sacrum, and thoracic or lumbosacral neuritis, or radiculitis. Appellant
stopped work on December 29, 2010.
On February 18, 2011 appellant underwent surgery on his right shoulder. On
February 23, 2011 he returned to limited duty but stopped work again on March 22, 2011.
Appellant resumed modified work on July 5, 2011 but filed a recurrence of disability on
September 15, 2011 when his work location closed and the employing establishment could not
provide him with work within his limitations. OWCP paid compensation for total disability
effective December 19, 2011. On April 18, 2012 appellant underwent an authorized
decompression laminectomy at L4, L5 and S1.
On July 10, 2012 Dr. Bruce R. Rosenblum, a Board-certified neurosurgeon, found a
negative straight leg test with no motor deficit. In a work restriction evaluation dated July 10,
2012, he diagnosed status post lumbar discectomy and found appellant could perform sedentary
full-time employment.
In a report dated August 9, 2012, Dr. Rosenblum related that appellant’s condition had
improved and referred him for a functional capacity evaluation.
On September 18, 2012 Dr. Rosenblum noted that a functional capacity evaluation
demonstrated that appellant could perform very heavy work. On examination he found some
mild back pain, a negative straight leg raise, and no motor deficit. Dr. Rosenblum released
appellant to return to heavy work as a supervisory police officer with no restrictions.
By letter dated October 1, 2012, OWCP advised Dr. Rosenblum that at the time of his
injury appellant worked as a supply technician rather than a supervisory police officer. It
requested that Dr. Rosenblum review the position description for a supply technician and
complete a work restriction evaluation. On December 5, 2012 OWCP asked him to address
whether appellant’s accepted conditions had resolved.
In a report dated December 11, 2012, Dr. Rosenblum related that appellant “has had
persistent lower back pain to his legs which is exacerbated after working through Super Storm
Sandy. [Appellant] as well did not return to work.” On examination he found no motor deficits
and a negative straight leg raise. Dr. Rosenblum diagnosed residual radiculitis.
On December 18, 2012 Dr. Rosenblum discussed appellant’s complaints of low back pain
radiating into the lower extremities. He advised that appellant should not work pending a
magnetic resonance imaging (MRI) scan study. On January 15, 2013 Dr. Rosenblum related that
an MRI scan study showed “residual spondylosis in the facet joints at L4-5. However, there is
also exuberant epidural fibrosis.” He recommended steroid injections.
On February 15, 2013 OWCP referred appellant to Dr. Stanley R. Askin, a Boardcertified orthopedic surgeon, for a second opinion examination. In a report dated March 1, 2013,
Dr. Askin discussed appellant’s history of injury and reviewed the medical reports of record. He
noted that appellant complained of right shoulder pain, right arm and shoulder weakness, and
pain in his lower back radiating into the legs. Dr. Askin questioned the need for the shoulder and
back surgery given the findings on MRI scan studies. He noted that the January 11, 2011 MRI
2

scan of appellant’s right shoulder showed tendinosis and osteoarthritis consistent with his age
and without findings of a traumatic injury. On examination Dr. Askin found no frozen right
shoulder or crepitus. With regard to the lower back he found a negative right straight leg raise
and back pain on the left straight leg raise and normal manual muscle testing of the lower
extremities. Dr. Askin stated, “Sensation is preserved in both lower extremities in the sense that
there is no anesthesia, but he did report diminished sensation on the dorsolateral aspect of the left
foot.” He found that the accepted conditions had resolved and related that appellant’s
“overarching problem is the fact that he is significantly heavier than ideal for his frame.”
Dr. Askin opined that appellant could work as a supply technician with no limitations and
required no further medical treatment. He related:
“Firstly, I do not dispute that there had been discomfort associated with having
fallen. However, what has been done has been to identify imperfections that
would have been present independent of the reported slip and fall and to have
provided ‘treatments’ for such imperfections, even though there was no
expectation that such actually addressed anything that was caused by, worsened
by, aggravated by, or precipitated by anything that resulted from the event on the
date of occurrence.”
In a work restriction evaluation dated March 1, 2013, Dr. Askin released appellant to
return to work with no restrictions.
On June 18, 2013 OWCP notified appellant that it proposed to terminate his
compensation and authorization for medical benefits as he had no further employment-related
disability or need for treatment.
On June 18, 2013 Dr. Rosenblum recommended electrodiagnostic testing of the lower
extremities.
In a June 26, 2013 response to the proposed notice of termination, appellant’s attorney
related that he did not injure his back after Super Storm Sandy but instead was unable to clean up
following the storm because of his back. He further contended that Dr. Askin did not support his
opinion with rationale and did not address whether appellant had residuals from the authorized
surgeries.
By decision dated August 1, 2013, OWCP terminated appellant’s compensation and
authorization for medical treatment effective August 1, 2013. It found that Dr. Askin’s opinion
represented the weight of the evidence and established that he had no further residuals of his
December 29, 2010 work injury.
On August 8, 2013 appellant, through his attorney, requested an oral hearing before an
OWCP hearing representative.
In a statement dated July 2, 2013, received by OWCP on August 20, 2013,
Dr. Rosenblum related, “[Appellant] is still suffering the residua of his work injury and requires
treatment of lumbar sacral radiculopathy.”

3

In a report dated August 20, 2013, Dr. Rosenblum indicated that appellant’s
electromyogram revealed radiculopathy at L5 and S1 bilaterally. He stated, “[Appellant]
clarifies today what he told me at the time of his Dec[ember] 2012 office visit. After Super
[S]torm Sandy he was simply cleaning some of the debris around his house when he experienced
worsening of his prior symptomatology secondary to his work-related injury. [Appellant]
ultimately was unable to carry out the task of cleaning these areas of destruction and actually had
to hire someone to do it.” On November 25, 2013 Dr. Rosenblum implanted a spinal cord
stimulator.
In a report dated December 10, 2013, Dr. Rosenblum discussed appellant’s continued
symptoms of left lower extremity pain following implantation of the dorsal column stimulator.
On December 23, 2013 he performed a revision of the pulse stimulator and evacuation of a
postoperative wound with debridement of skin and subcutaneous tissue.
Dr. Rosenblum later related that appellant had improved post revision of the dorsal
column stimulator. He found that appellant should remain off work pending revaluation.
On January 14, 2014 Dr. Rosenblum related:
“[Appellant] currently still suffers from the residuals of his work injury as
outlined in my report previously. This is true because though [he] did improve
after his initial lumbar decompression, he continued to have residua of his
post[-]traumatic lumbar radiculopathy which ultimately worsened and failed to
respond to conservative management requiring the implantation of a dorsal
column stimulator for the alleviation of permanent residua of post[-]traumatic
lumbar radiculopathy causally related to his work injury as outlined in my
reports.”
At the hearing, held on January 16, 2014, appellant related that he was initially hired by
the employing establishment as a police officer. He transferred to a supply technician position in
October 2010 when the base began closing because he was qualified to drive a forklift.
Appellant indicated that he only sat for one hour a day and spent the rest of the time moving
things between buildings. He described his injury on December 29, 2010. Appellant related that
he underwent surgery to his low back on April 18, 2012. He initially improved but then his
nerve pain returned.
After Super Storm Sandy appellant tried to clear branches from his deck but was in too
much pain to complete the task. He asserted that Dr. Askin’s evaluation lasted only 10 minutes.
Appellant’s attorney maintained that his date-of-injury job was more physical than described in
the position description and that consequently Dr. Askin’s report was not based on an accurate
factual background. He also contended that the statement of accepted facts did not indicate that
OWCP authorized appellant’s back surgery and that Dr. Askin did not address the effect of scar
formation seen on MRI scan study. Appellant related that the employing establishment and
OWCP nurse told him that he could get a desk job as a police officer if he was cleared to return
with no restrictions. He took extra doses of pain medication to take the functional capacity
evaluation and then had to stay in bed for a week. Appellant asked Dr. Rosenblum to clear him

4

for work as a police officer. The employing establishment later told him that he could not be
hired in law enforcement because of his back surgery.
On January 27, 2014 Dr. Rosenblum stated, “[Appellant] did not have a clear intervening
injury during Super Storm Sandy and due to his residua from his original work injury is unable
to return to his physically demanding job.”
By decision dated March 24, 2014, the hearing representative affirmed the August 1,
2013 decision.
On appeal, appellant’s attorney argues that Dr. Rosenblum’s opinion supports that he had
continued residuals of his accepted employment injury. He also argues that the statement of
accepted facts provided to Dr. Askin indicated that the supply technician job was sedentary and
did not indicate that the back surgery on April 18, 2012 and right shoulder surgery on
February 18, 2011 were authorized. Counsel also contends that Dr. Askin indicated that the
shoulder surgery was for a degenerative rather than a traumatic condition and that back surgery
was not warranted.
LEGAL PRECEDENT
Once OWCP accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits. It may not terminate compensation
without establishing that the disability ceased or that it was no longer related to the employment.2
OWCP’s burden of proof in terminating compensation includes the necessity of furnishing
rationalized medical opinion evidence based on a proper factual and medical background.3
Further, the right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability compensation.4 To terminate authorization for medical treatment,
OWCP must establish that appellant no longer has residuals of an employment-related condition
which require further medical treatment.5
ANALYSIS
OWCP accepted that appellant sustained a right iliofemoral hip sprain, right rotator cuff
syndrome with allied disorders, a sprain of the right shoulder, right upper arm and right rotator
cuff, a sprain of the scrum, and thoracic or lumbosacral neuritis, or radiculitis. Appellant
sustained intermittent periods of disability. OWCP paid him compensation for total disability
beginning December 2011 after the employing establishment could not provide work within his
restrictions.

2

Elaine Sneed, 56 ECAB 373 (2005); Gloria J. Godfrey, 52 ECAB 486 (2001).

3

Gewin C. Hawkins, 52 ECAB 242 (2001).

4

T.P., 58 ECAB 524 (2007); Pamela K. Guesford, 53 ECAB 727 (2002).

5

Id.

5

On April 18, 2012 appellant underwent a laminectomy at L4, L5 and S1. Following his
surgery on July 10, 2012 Dr. Rosenblum released appellant to resume sedentary employment.
On August 9, 2012 he related that appellant had improved and requested a functional capacity
evaluation. In a report dated September 18, 2012, Dr. Rosenblum related that a functional
capacity evaluation demonstrated that appellant could perform very heavy work and found that
he could work as a supervisory police officer without restrictions.
On February 15, 2013 OWCP referred appellant to Dr. Askin for a second opinion
examination. The Board finds that OWCP met its burden of proof to terminate his compensation
through the opinion of Dr. Askin, who determined that he had no further disability or need for
medical treatment causally related to his accepted employment injury. In his March 1, 2013
report, Dr. Askin reviewed the history of injury and the medical evidence. On examination he
found no evidence of a frozen right shoulder or crepitus, a negative right straight leg raise test,
and back pain on the left straight leg raise test. Dr. Askin found normal sensation except for
decreased sensation of the dorsolateral area of the left foot. He questioned the need for the back
and shoulder surgeries given the findings on diagnostic studies and noted that some of the
treatment was directed toward treating conditions that were unrelated to appellant’s
December 29, 2010 fall. Dr. Askin concluded that appellant had no residuals of the accepted
conditions and that he could return to work as a supply technician without limitations. He
attributed his current symptoms to his excess weight. Dr. Askin provided a thorough review of
the factual and medical background and accurately summarized the relevant medical evidence.
Moreover, he provided detailed findings on examination and reached conclusions regarding
appellant’s condition which comported with his findings.6
The remaining evidence of record submitted prior to OWCP’s termination of
compensation is insufficient to show that appellant had further disability due to his employment
injury. In a report dated December 11, 2012, Dr. Rosenblum found that appellant’s back and leg
pain increased after he worked during Super Storm Sandy. On examination he found no motor
deficits and a negative straight leg raise. Dr. Rosenblum diagnosed residual radiculitis. As he
attributed the increased back and leg pain to a possible injury sustained working during a storm,
his opinion is of little probative value.
On December 18, 2012 Dr. Rosenblum advised that appellant should not work pending
an MRI scan study. On January 15, 2013 he found that a lumbar MRI scan study showed
residual spondylosis at L4-5 and exuberant epidural fibrosis. Dr. Rosenblum did not, however,
address the cause of appellant’s condition and thus his opinion is of diminished probative value.7
On August 20, 2013 Dr. Rosenblum interpreted an electrodiagnostic study as showing
bilateral L5 and S1 radiculopathy. He related that appellant had been cleaning debris after Super
Storm Sandy when his symptoms increased due to his employment injury. In a report dated
January 14, 2014, Dr. Rosenblum noted that appellant had initially improved after his lumbar
6

See Pamela K. Guesford, supra note 4.

7

S.E., Docket No. 08-2214 (issued May 6, 2009); Conard Hightower, 54 ECAB 796 (2003) (medical evidence
that does not offer any opinion regarding the cause of an employee’s condition is of diminished probative value on
the issue of causal relationship).

6

decompression surgery but that his conditioned subsequently worsened. He found that appellant
had continued residuals of his lumbar radiculopathy and required the implantation of a dorsal
column stimulator. On January 27, 2014 Dr. Rosenblum opined that appellant did not have an
intervening injury during Super Storm Sandy and was unable to perform his physically
demanding job due to residuals of his work injury. He did not, however, provide any rationale
for his opinion that residuals of the December 29, 2010 work incident and resulting surgery
caused his condition to worsen. Dr. Rosenblum further did not explain the effects of the
intervening injury cleaning up after Super Storm Sandy or how appellant was now disabled from
a physically demanding job. Such rationale is particularly necessary given that he previously
indicated that a functional capacity evaluation found that appellant could perform heavy work
and released him to return to employment as a supervisory police officer. OWCP asked that
Dr. Rosenblum address whether appellant could work as a supply technician and complete a
work restriction evaluation; however, the physician did not provide the requested information.
The Board thus finds that the weight of the evidence establishes that appellant had no residuals
of his employment injury effective August 10, 2013, the date OWCP terminated his
compensation.
On appeal, appellant’s attorney contends that Dr. Rosenblum’s opinion supports that he
had continued residuals of his accepted employment injury. As discussed, however,
Dr. Rosenblum’s opinion is insufficiently rationalized to establish that he had further disability
or need for medical treatment due to his accepted work injury.
Counsel further maintains that the statement of accepted facts provided to Dr. Askin did
not indicate that the back surgery on April 18, 2012 and right shoulder surgery on February 18,
2011 were authorized by OWCP. He also contends that Dr. Askin found that the shoulder
surgery was for a degenerative and not a traumatic condition and was thus inconsistent with the
statement of accepted facts. Dr. Askin, however, discussed the surgeries and questioned why
they were performed given the diagnostic studies. He noted that the MRI scan of appellant’s
shoulder showed tendinosis and osteoarthritis consistent with age. Dr. Askin opined that
appellant received treatment for his work injury that had resulted from unrelated imperfections.
He did not, however, find that the accepted conditions did not occur and thus his opinion is not
inconsistent with the statement of accepted facts.
Counsel further argues that the position of supply clerk was wrongly identified as
sedentary. The position description provided by the employing establishment, however,
indicates that was a primarily sedentary position with no “special physical demands.” Appellant
has not established that the position was not as described in the position description.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 and
20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP properly terminated appellant’s compensation benefits for
lost wages and authorization for medical treatment effective August 10, 2013 on the grounds that

7

he had no further disability or need for medical treatment due to his December 29, 2010
employment injury.
ORDER
IT IS HEREBY ORDERED THAT the March 24, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 22, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

